         Case: 3:17-cv-00524-wmc Document #: 50 Filed: 03/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID D. DEBAUCHE,

         Plaintiff,
                                                    Case No. 17-cv-524-wmc
    v.

WI DEPT. OF CORRECTIONS, K.
ANDERSON, MASHAK, SGT.
CHATTMAN, JAMIE GOHDE, DR.
SUEBKE, DR. SULIENE, DR. MARTIN,
DR. STANGE, DR. HOFFMAN, DR.
CALLISTER, DR. GRIFFIN, L.
WALKER, M. DITTMAN, NURSE
DEJARDEN, NURSE WALTERS, and
DR. SYED,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                             3/31/2021
         Peter Oppeneer, Clerk of Court                        Date
